Citation Nr: 0020236	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-46 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for disability of 
the left radial nerve, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased evaluation for disability of 
the right radial nerve, currently evaluated as 20 percent 
disabling. 

3.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 10 percent disabling.   

4.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to March 1984 
and from March 1984 to December 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board observes that the veteran filed a substantive 
appeal with respect to the issue of entitlement to 
restoration of a compensable rating for residuals of a 
laceration of the left knee.  In an April 2000 rating 
decision, the RO restored the 10 percent evaluation for this 
disability, effective July 1, 1996, and informed the veteran 
that this was considered a complete grant of this aspect of 
her appeal.  Neither prior to this rating decision nor 
subsequent to this rating decision has the veteran or her 
representative indicated that the veteran is seeking more 
than restoration of the 10 percent evaluation.  Therefore, 
the Board has concluded that the appeal with respect to the 
evaluation of the residuals of a laceration of the left knee 
has been resolved.  

The issues of entitlement to increased evaluations for low 
back disability and bronchial asthma are addressed in the 
remand at the end of this action.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran is right handed.

3.  The impairment of the veteran's right radial nerve does 
not more nearly approximate moderate than mild.  

4.  The impairment of the veteran's left radial nerve does 
not more nearly approximate severe than moderate.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected disability of the left radial nerve have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8514 (1999).

2.  The criteria for a rating in excess of 20 percent for the 
service-connected disability of the right radial nerve have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8514 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims, as stated in the 
first two issues listed on the title page, are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that these claims are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's disabilities of the left and 
right radial nerves. The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.

A September 1995 VA neurological examination report reflects 
that the veteran's history with respect to her disabilities 
of left and right radial nerve was recorded in detail.  The 
veteran denied having any radicular type of symptoms from her 
neck.  She reported that about one month prior to the 
examination, she began to experience bilateral wrist cramps 
and that she would wake up and find her wrists flexed with 
pain and a tingling sensation throughout the wrist and 
fingers.  The veteran indicated that both hands felt the pain 
to the same degree.  Upon examination, there was normal tone 
and no tremors or atrophy was noted.  The veteran had 5/5 
strength in the wrist extensors, bilaterally, finger 
extensors, increasing hand muscles, abductor, adductor and 
pollucis brevis, bilaterally.  A diagnosis of an old injury 
of the superficial femoral branches of the radial nerve, 
bilaterally, was entered by the examiner.  The examiner 
recommended that an electromyography (EMG) of the upper 
extremities be conducted in order to differentiate the old 
superficial radial nerve injury versus a new median nerve 
injury.  

A September 1996 VA peripheral nerves examination report 
reflects that the veteran complained of awakening at night 
with pain in her wrists.  The veteran related that her hands 
and wrists were flexed and painful with tingling sensations 
of the wrists and fingers.  An examination of the wrists 
showed that the veteran had superficial numbness and 
decreased pinprick sensation over the dorsum of both hands 
following the radial distribution which extended over the 
lateral aspect of the forearm.  Phalen's sign was positive, 
bilaterally.  The examiner indicated that he had ordered an 
EMG of both wrists in order to rule out the presence of any 
carpal tunnel syndrome.  

A November 1996 EMG report of the upper extremities was 
normal with no evidence of any neuropathy, myopathy, or 
radiculopathy of the bilateral median, ulnar, and radial 
sensory nerves as well as the bilateral median and ulnar 
motor nerves.  It was noted that there was "give away" 
weakness while evaluating recruitment and interference 
pattern in the muscles.  However, recruitment was deemed 
normal and interference patterns were full.  

A November 1997 VA peripheral nerve examination reports 
reflects that the veteran complained of cramping of the hands 
at night and a numb feeling in the dorsum of the right and 
left hands in the web of the thumb and second finger.  She 
related that the problem increased when she slept, in cold 
weather, and when she wrote.  She reported having pain in her 
wrists.  On examination, there was no atrophy in the arms or 
hands.  Reflexes were brisk and equal in the arms.  A 
Finkelstein's test and Tinel's sign were negative, 
bilaterally.  However, the veteran complained of pain in the 
wrist when it was palpated in the ventral surface.  Adson's 
maneuvers showed no diminution of the pulse and/or complaints 
of numbness or tingling.  Flexion and extension of the wrists 
were normal.  While the veteran complained of pain, there was 
no limitation of motion.  There was no weakness of the hands 
or fingers.  There was subjective sensation of the dorsum of 
each hand between the first and second fingers which in the 
distribution of the radial nerve on each side.  There was no 
weakness of extension of the fingers or lateral abduction of 
either thumb.  The examiner indicated that the examination 
and history were consistent with an injury to the superficial 
sensory branches of the left and right radial nerves.  The 
examiner indicated that he had reviewed the claims file and 
that prior examinations were consistent with the current 
examination findings of superficial numbness.  The examiner 
noted that a previous EMG was normal, and that this was not 
surprising in that sensory abnormalities might not show any 
positive changes on the EMG.  The examiner felt that the 
veteran's thumb disabilities were mild in severity.  

During a November 1997 VA orthopedic examination the veteran 
related complaints with respect to her wrists consistent with 
those noted in the preceding paragraph.  Examination of the 
veteran's left wrist revealed tenderness on flexion and 
extension.  A Tinel's test was positive with reproduction of 
the veteran's pain in the wrist, and tingling, numbness and 
pain that she felt was in the distant part of her finger.  
There was decreased sensation in the fingers, but sensation 
was intact in the left ring and fifth fingers.  Muscle 
strength was intact in the left hand.  Examination of the 
right wrist showed tenderness.  Range of motion was normal, 
but extreme flexion and extension caused pain.  Tinel's sign 
appeared to be normal.  The veteran had decreased sensation 
on the dorsal aspect of her hand along the radial nerve.  
Ulnar distribution was noted to have been normal.  The 
examiner indicated that the findings in the veteran's wrists 
and hands were symmetrical on the right and left.  The 
examiner indicated that the veteran could not perform 
extensive rotational movements with her wrists because of 
pain and tingling.  

VA outpatient and examination reports, dating from 1996 to 
1999, do not contain any objective findings relative to the 
disabilities at issue.

Service connection is in effect for disabilities of the left 
and right radial nerves and each disability has been assigned 
a 20 percent evaluation under the provisions of Diagnostic 
Code 8514 of the Rating Schedule.  Under Diagnostic Code 
8514, mild incomplete paralysis of the musculospiral nerve 
(radial nerve) involving either the dominant or non-dominant 
upper extremity or moderate incomplete paralysis of the 
radial nerve of the non-dominant upper extremity warrants a 
20 percent rating.  A 30 percent evaluation is warranted 
where there is moderate incomplete paralysis involving the 
dominant upper extremity.  A 40 percent rating will be 
assigned for severe incomplete paralysis of the radial nerve 
of the non-dominant upper extremity.  

The Board observes that the November 1997 VA peripheral nerve 
examiner indicated that the veteran's disabilities of the 
right and left radial nerves were mild in severity.  There is 
no motor involvement as evidenced by the November 1996 EMG 
report and the November 1997 VA examination reports.  The 
November 1997 VA peripheral nerve and orthopedic examination 
reports reflect that the veteran had full flexion and 
extension of the wrists, albeit with pain, and that there was 
no evidence of any weakness of the hands or fingers.  
Therefore, the Board concludes that the impairment of the 
veteran's right radial nerve does not more nearly approximate 
moderate than mild and the impairment of the veteran's left 
radial nerve does not more nearly approximate severe than 
moderate.  Accordingly, neither disability warrants a higher 
evaluation under Diagnostic Code 9514.  

The Board notes that there is no other appropriate basis for 
assigning a higher evaluation for either disability.  In 
particular the Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-
06 (1995), relate to the evaluation of disabilities of the 
musculoskeletal system, and are not applicable to the 
evaluation of peripheral nerve disabilities.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claims.


ORDER

An evaluation in excess of 20 percent for disability of the 
right radial nerve is denied.

An evaluation in excess of 20 percent for disability of the 
left radial nerve is denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for low back disability and 
asthma are well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).

The veteran contends that these service-connected 
disabilities are more severely disabling than the current 
evaluations reflect.  In this regard, she maintains that due 
to her low back, she can not sit for more than thirty 
minutes, and that she had to change her job from training to 
be an aircraft mechanic to a lab technician.  Concerning her 
bronchial asthma, the veteran maintains that she wheezes at 
night, has shortness of breath and has to use a 
bronchodilator and other inhalers.  

The veteran was most recently examined by VA for her service-
connected low back disability in November 1997.  The examiner 
did not provide an adequate assessment of the functional 
impairment due to incoordination, weakened movement and 
excess fatigability on use.  Further, the examiner did not 
adequately assess functional loss due to pain, particularly 
functional loss during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (1999) and Deluca v. Brown, 8 Vet. App. 202 (1999).

During a November 1997 VA examination, the veteran related 
that she used a bronchodilator and other inhalers, which she 
could not name, for her asthma.  In support of her 
assertions, a May 1998 VA outpatient report reflects that the 
appellant experienced an exacerbation of her asthma, and that 
she was prescribed Albuterol and steroid inhalers and 
Prednisone.  However, the frequency of the appellant's use of 
the medications was not reported by the physician.  The type 
and frequency of the medication (including steroids) required 
to treat asthma are factors for consideration in the 
evaluation of asthma.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1999).  It appears the veteran's bronchial asthma may have 
increased in severity since the November 1997 VA examination 
of this disability.  Accordingly, further development of the 
record is also warranted with respect to this issue.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
issues remaining on appeal.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
extent of impairment from the veteran's 
service-connected low back disability.  
Any indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
specific ranges of motion, if any, 
accompanied by pain should be identified.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to the 
extent possible, to assess the extent of 
any pain.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The VA examiner should 
also provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.  The claims file, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.

3.  The veteran should also be provided a 
VA pulmonary examination by a physician 
with appropriate expertise to determine 
the current nature and extent of the 
veteran's bronchial asthma.  All 
necessary tests and studies, including 
pulmonary function tests, should be 
performed.  All current manifestations of 
the disability should be identified.  The 
examiner should include a description of 
the veteran's medication regimen, to 
include the type and frequency.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected bronchial asthma on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

4.  Then, the RO should review the claims 
file and ensure that all development 
actions, including the medical 
examinations and requested opinions, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development.

5.  The RO should then readjudicate the 
veteran's claims for increased 
evaluations for bronchial asthma and low 
back disability, to include with respect 
to the low back issue consideration of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  In readjudicating the claim for 
an increased evaluation for bronchial 
asthma, the RO should consider both the 
current regulations for the rating of 
pulmonary disorders, as well as the 
regulations in effect prior to October 7, 
1996.  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely Notice of Disagreement is 
received with respect to any other 
matter, the RO should issue a 
Supplemental Statement of the Case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and her 
representative should be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  By this remand the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until she is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 


